Citation Nr: 1438560	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Winston-Salem, North Carolina.

The Veteran was represented by the North Carolina Division of Veterans Affairs.  In a November 2012 statement, he revoked their representation and indicated that he wished to represent himself.  Accordingly, the Board considers the Veteran to be self-represented in this appeal.  


FINDINGS OF FACT

1.  By an unappealed February 2007 rating decision, the RO in Winston-Salem denied a petition to reopen the previously denied claim of service connection for PTSD on the basis that no new and material evidence had been presented to establish an in-service stressor resulting in a diagnosis of PTSD.  

2.  Evidence received after the February 2007 denial, particularly April 2009 and March 2010 stressor statements along with VA's 2010 amendment pertaining to establishing stressors based upon a fear of hostile military activity, relate to unestablished facts necessary to substantiate the claim of service connection for PTSD and raise a reasonable possibility of substantiating the underlying claim.

3.  The Veteran was stationed in Qui Nhon, the Republic of Vietnam from October 1966 to October 1967.  

4.  An April 2009 stressor statement shows that the Veteran still has "nightmares" about his base being under attack, evidencing a fear of hostile military activity.
5.  VA treatment records beginning in August 2004 show a diagnosis of PTSD due to his military service; the initial diagnosis in August 2004 was made by a physician and appears to have been made in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

6.  At a VA examination in May 2012, the examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD and did not have any other psychiatric disorder that conformed with the DSM-IV criteria.

7.  The evidence is in relative equipoise as to whether the Veteran has a confirmed diagnosis of PTSD.

8.  Affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that he has PTSD related to his military service.


CONCLUSIONS OF LAW

1.  The RO's February 2007 denial of the petition to reopen the previously denied claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final February 2007 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


